Citation Nr: 9904324	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  93-24 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected pes planus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected ventral hernia, postoperative residuals.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1959 to March 
1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The veteran filed his original claim for service connection 
for a bilateral foot condition and abdominal hernia in 
November 1991.  In a February 1992 rating action, the RO 
granted service connection for ventral hernia left lower 
quadrant, postoperative and assigned a noncompensable 
evaluation.  The RO denied service connection for bilateral 
flat feet, Achilles tendon injury; chronic back condition; 
chronic condition of the knees; chronic disability of the 
hips; chronic disability of the legs; and chronic nervous 
condition.  In December 1992, the veteran filed a notice of 
disagreement (NOD) with regard to the claims for service 
connection for flat feet; back, knee, hip, and leg 
conditions; and a nervous condition.  A Statement of the Case 
(SOC) was subsequently issued in April 1993.  The veteran was 
afforded an RO hearing in June 1993.  The Hearing Officer 
noted on the hearing transcript that the hearing appearance 
was accepted in lieu of a VA Form 9.

In his August 1993 decision, the Hearing Officer granted 
service connection for bilateral flat feet, assigned a 10 
percent disability evaluation, and continued the denials of 
service connection for chronic back, knee, hip, and leg 
conditions and a nervous condition.  The veteran provided a 
statement to the RO in November 1993 reiterating his 
disagreement with the previous denials of his claims.  The RO 
noted on the statement that it was accepted in lieu of a VA 
Form 9 with regard to the issues of service connection for 
right knee condition and back condition.  

In a May 1994 rating action, the RO denied entitlement to an 
increased evaluation for bilateral pes planus and 
subsequently issued a supplemental statement of the case 
(SSOC).  

In an April 1994 statement to the RO, the veteran 
specifically stated that he did not wish to file a VA Form 9 
at that time.  He stated that he wished to wait until after 
an additional VA examination to do so.  In a July 1994 
statement to the RO, the veteran reiterated that he "still 
did not wish to file his VA Form 9."  He noted that he 
wanted a personal hearing before a Hearing Officer prior to 
perfecting his appeal.  

The veteran was granted an RO hearing in February 1995.  At 
that time, his representative noted that his November 1993 
statement to the RO was meant to be construed as an NOD 
regarding the issues of service connection for right knee and 
back conditions and not a substantive appeal.

In July 1995, the Hearing Officer continued the 10 percent 
disability evaluation for service-connected bilateral pes 
planus and continued the denials of service connection for 
right knee, back, and left hip disabilities.  The denials of 
service connection for right knee, back, and left hip 
disabilities were confirmed in an August 1997 rating action.  
The veteran never perfected these issues.  The Board has 
reviewed the record and determined that the veteran was fully 
aware of the necessary procedure to perfect his appeals 
regarding the issues of service connection for right knee, 
back, and left hip disabilities.  He clearly stated on two 
occasions in April and July 1994 that he did not wish to file 
a VA Form 9 regarding these issues at that time.  Therefore, 
the Board determines that no substantive appeal has been 
filed regarding these issues and they are not properly before 
the Board for review at this time.

However, the Board also notes that the veteran continued his 
appeal with regard to the level of compensation for his 
service-connected bilateral pes planus.  In an August 1997 
rating action, the RO granted an increased evaluation for 
service-connected bilateral pes planus to 30 percent 
disabling.  The veteran perfected his appeal regarding 
bilateral pes planus in September 1997.  

In September 1997, the veteran filed a claim for increased 
compensation based upon individual unemployability.  In an 
August 1998 rating action, the RO denied entitlement to an 
increased evaluation for service-connected ventral hernia, 
postoperative residuals and denied entitlement to individual 
unemployability.  The veteran filed a timely NOD in August 
1998 regarding these issues and perfected his appeal in 
October 1998.  

Therefore, the issues properly before the Board for 
adjudication at this time are as stated upon the title page 
of this decision.    
    

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral pes planus is manifested by 
severe bilateral pes planus with calcaneal spurs and chronic 
foot pain aggravated by prolonged standing or walking.

3. The veteran's postoperative residuals, ventral hernia are 
currently manifested by 
a well-healed, hardly visible scar with no evidence of 
recurrent hernia.

4. Service connection is in effect for bilateral pes planus, 
evaluated as 30 percent disabling and postoperative residuals 
of ventral hernia, evaluated as noncompensable.

5. The service-connected bilateral pes planus and 
postoperative residuals of ventral hernia are not so 
debilitating as to preclude the veteran from engaging in 
substantially gainful employment consistent with his 
education and occupational background.






CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, to include 4.71a, Diagnostic Code 
5276 (1998).
 
2.  The criteria for a compensable evaluation for the 
veteran's service-connected postoperative residuals of 
ventral hernia have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. Part 4, to include 4.114, Diagnostic 
Codes 7805 (1998).

3. The veteran is not unemployable due to his service- 
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

The veteran filed his original claim for service connection 
for a bilateral foot condition and abdominal hernia in 
November 1991.

During a December 1991 VA examination, the veteran reported 
that he feet hurt so badly that he could not stand on them 
for over thirty minutes without pain.  He noted that he 
underwent hernia surgery during service.

Upon examination, the examiner noted the veteran's abdomen 
was soft and nontender with no organs or masses.  Two 
crisscrossing scars in the lower left quadrant were noted.  
No evidence of hernia or dilated external inguinal ring was 
present.  X-rays of the veteran's feet reflected that some 
hypertrophic change at the posterior aspects of both 
calcaneal bones however, there was no evidence of bone or 
joint pathology.  The examiner's impression was pes planus, 
bilaterally.

Service connection for ventral hernia, lower left quadrant, 
postoperative was granted in February 1992 and a 
noncompensable evaluation was assigned.  The RO denied 
entitlement to service connection for flat feet.  The veteran 
filed a timely notice of disagreement (NOD) in November 1992. 

The veteran submitted VA outpatient and hospitalization 
records from October 1983 to August 1991, which revealed 
treatment for various disabilities including flat and painful 
feet. 

The veteran was afforded an RO hearing in June 1993 at which 
time he testified that he had flat feet prior to service but 
that they increased in severity during service.

In his August 1993 decision, the Hearing Officer granted 
service connection for bilateral pes planus and assigned a 10 
percent disability evaluation.  In November 1993, the veteran 
filed a notice of disagreement with the level of disability 
evaluation assigned for his service-connected bilateral pes 
planus.

During an April 1994 VA feet examination, the examiner noted 
marked flattening of the longitudinal arches and a marked 
degree of bulging on the medial borders of his feet.  His 
left foot was in somewhat more eversion than his right foot.  
He had no other deformities of his feet and no callosities on 
his feet.  He was wearing specially made orthopedic shoes 
with molded arch supports, which were provided by the VAMC.  
He used a cane to alleviate some of the pain he experienced 
while walking.  X-rays of his feet taken while standing 
revealed no evidence of osteoarthritic changes, and 
deformities of the joints of the toes.  The examiner's 
diagnoses included bilateral flat feet or pes planus with 
bulging on the medial borders of his feet and with flattening 
of the longitudinal arches.  The examiner noted chronic foot 
pain with longstanding walking, most of the pain being in the 
mid-foot.  The veteran was wearing specially built orthopedic 
shoes with molded arch supports, which helped a great deal.  
The examiner noted moderate impairment of the foot function.

The RO denied entitlement to an increased evaluation for 
bilateral pes planus in a May 1994 rating action.
Private medical records from September 1986 to February 1995 
reflect treatment for bilateral pes planus.  

During his February 1995 RO hearing, the veteran testified 
that he was unable to hold down a job due to his severe pes 
planus.  He stated that his feet hurt all of the time and he 
was unable to work eight-hour days.  He reported that his 
legs swelled up all the way to his knees.  He noted that the 
swelling went away after he rested and sat down.  He 
described deformities of his right great toe.  He described 
pain in his arches and the balls of his feet.  He stated that 
he wore special orthopedic shoes but still experienced 
constant pain.  He stated that he could walk about twenty 
minutes without pain and discomfort.

In his July 1995 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
pes planus.  

In February 1997, the veteran was afforded another VA feet 
examination.  The veteran walked with a slight limp and 
complained of very tender and painful feet.  Upon 
examination, the examiner noted fairly severe pes planus.  No 
callosities were noted.  The veteran reported pain in the 
region of the arch on the sole of the feet along the medial 
side of both feet.  X-rays of the feet reveal small plantar 
spurs, slight flattening of the longitudinal arches, and 
nothing acute identified.

The veteran submitted additional VA outpatient treatment 
records from February 1994 to July 1996, which reflect 
treatment for various disabilities including feet pain and 
tenderness.  In November 1993, he was treated for bilateral 
flat feet.  In February 1994, he complained of chronic feet 
pain and in October 1995, he was given heel cups and 
metatarsal pads for his foot pain.

The veteran filed his claim for individual unemployability in 
September 1997.  He noted that he last worked full time in 
1990 in the electroplating industry.  He reported that he was 
62 years old and that his highest level of education was the 
seventh grade.  He noted that he was unable to work because 
he could not stand on his feet for more than fifteen minutes 
and that he did not have enough education to continue other 
types of work.

The veteran perfected his appeal regarding his claim for 
entitlement to an increased evaluation for service-connected 
bilateral pes planus in September 1997.

The veteran was afforded an additional VA examination in 
January 1998.  The examiner reviewed the record and restated 
the progression of the veteran's bilateral pes planus.  He 
noted that the veteran complained of pain in his feet if he 
stood more than fifteen minutes.  He described the pain as 
mostly on the side of the ankles and feet and reported pain 
in his great toes as well.  He reported that he last worked 
in 1991 as an electroplate welder.  He stated that he was 
unable to work since 1991 due to his bilateral foot problems 
and his inability to stand and walk for prolonged periods of 
time.  

Examination of the veteran's abdomen revealed a six-inch thin 
hardly visible scar in the left lower quadrant of the abdomen 
with no evidence of recurrent hernia.  Examination of the 
feet revealed severe pes planus with a decrease in the 
longitudinal arches.  Tenderness was noted over both feet 
especially over the lateral aspects and around the ankle 
joints.  Flexion and extension of the toes aggravated the 
symptoms.  The veteran's pedal pulses were normal.  Foot x-
rays revealed small bilateral calcaneal plantar spurs, 
otherwise the feet were essentially normal.  The examiner's 
diagnoses included bilateral pes planus, severe with 
calcaneal spurs by history, chronic foot pain aggravated by 
prolonged standing or walking and ventral hernia left lower 
quadrant, postoperative, no evidence of recurrence.  The 
examiner noted that the veteran would not be employable in 
any position, which required prolonged standing or walking.  
Employment would, therefore, need to be sedentary.  

In an August 1998 rating action, the RO denied entitlement to 
an increased evaluation for service-connected ventral hernia 
and entitlement to individual unemployability.  The veteran 
filed a timely NOD in August 1998 regarding the issues of an 
increased evaluation for ventral hernia and entitlement to 
individual unemployability.  The RO issued an SOC and the 
veteran perfected his appeal in October 1998.

II. Entitlement to Increased Evaluations  
Bilateral Pes Planus and Hernia Disability

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased evaluations for his service-connected bilateral pes 
planus and hernia disability are new and well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
disabilities are more severe than are currently evaluated  
See Drosky v. Brown, 10 Vet. App. 251, 254 1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (1998).

The determination of whether an increased evaluations are 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claims are denied; if the evidence is 
in support of the claims or is in equal balance, the claims 
are allowed. Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The primary focus in rating disabilities is on functional 
impairment. 38 C.F.R. § 4.10.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin. 38 C.F.R. § 4.20.

The United States Court of Veterans Appeals (Court) has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The disability of pes planus has been rated under Diagnostic 
Code 5276.  Diagnostic Code 5276 provides that a 30 percent 
rating is assigned for bilateral pes planus which is severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral pes planus with marked pronation, 
extreme tenderness of plantar feet surfaces, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, without improvement by orthopedic shoes or 
appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran's postoperative residuals of a ventral hernia are 
evaluated under Diagnostic Code 7805.   The Rating Schedule 
also provides that other scars shall be rated on limitation 
of function of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  It is noted that the Ratings Schedule 
provides that a 10 percent rating is warranted for scars that 
are superficial, poorly nourished with repeated ulceration's 
or superficial, tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804. 

The Board has reviewed the evidence of record in its 
entirety. After reviewing clinical findings of record, the 
Board concludes that the level of disability warrants a 
higher evaluation.  Here, there is evidence of severe 
bilateral pes planus with calcaneal spurs and chronic foot 
pain. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  That is, the 
VA examiners in 1997 and 1998 indicated and described that 
the veteran had severe bilateral pes planus with tenderness 
and exacerbated by flexion and extension.  Inherent 
structural deformity has been noted as a decrease in the 
longitudinal arches.  While there is no purely objective 
evidence to indicate that the prescribed ortheses did not 
work as a viable treatment option for the veteran, the 
veteran's consistent subjective complaints that his pain 
continued is persuasive in this matter.  Thus, the veteran's 
current symptomatology more nearly approximates the criteria 
for an increased evaluation of 50 percent. 38 C.F.R. § 4.7.  
The Board also points out that the veteran's complaints of 
pain are acknowledged, and have been incorporated in the 
rating assignment.  That is, Diagnostic Code 5276 expressly 
contemplates pain and functional impairment with manipulation 
of the feet.  In view of the foregoing, the Board finds that 
a 50 percent rating is warranted for the veteran's foot 
disability.

Regarding the veteran's postoperative ventral hernia, it does 
not appear, however, that a compensable evaluation is 
warranted under the pertinent Diagnostic Codes. There is no 
objective evidence that the scar is poorly nourished with 
repeated ulceration.  In fact, the scar was described as thin 
and hardly visible on VA examination in January 1998.  The 
examiner further noted, that no evidence of recurrent hernia 
was present.  While the Board appreciates the veteran's 
sincere belief in the merits of his claim, the objective 
evidence of record as discussed above weighs heavily in favor 
of a denial of his claim.  The Board has carefully considered 
the veteran's contentions that he has pain due to his 
service-connected postoperative ventral hernia.  However, the 
Board finds that the objective manifestations in the record 
do not support the veteran's contentions of entitlement to an 
increased rating.  Both the April 1997 VA examination report 
and the January 1998 VA examination report fail to show 
objective findings warranting a compensable rating for the 
veteran's service connected postoperative hernia.  On the 
basis of the data of record, the Board concludes that the 
veteran's postoperative ventral hernia, under the provisions 
of Code 7805, warrants no more than the noncompensable 
evaluation currently in effect.

The Board points out that all pertinent provisions of 38 
C.F.R. Parts 3 and 4 have been considered as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1). In this regard, the veteran's disabilities are 
not so unusual or extraordinary as to warrant extraschedular 
rating.  That is, the disability picture does not render 
impractical the application of the regular schedular 
standards.  Thus, the regular rating schedule applies to the 
evaluation of this disability.

III.  Entitlement to Individual Unemployability

As noted above,  service connection is in effect for 
bilateral pes planus, evaluated as 50 percent disabling under 
the Diagnostic Code 5276 and for ventral hernia, left lower 
quadrant, postoperative, evaluated as noncompensable under 
Diagnostic Code 7805.

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a).  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable. Id.  Further, rating boards shall submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above. 38 
C.F.R. § 4.16(b).

The veteran stated on his September 1997 Application for 
Increased Compensation based upon Unemployability (VA Form 
21-8940) that he worked as an electroplater from 1985 to 
1990.  The veteran indicated that he worked varied hours.  
The veteran indicated that he had not earned any money in the 
past twelve months and left his last job due to his 
disability.  He stated that he completed the seventh grade.

The evidence of record refects that the veteran received VA 
outpatient treatment from 1983 and 1996 for various 
disabilities including flat feet.

To summarize, the veteran contends that the service-connected 
pes planus and postoperative ventral hernia prevent him from 
working.  In this regard, the current medical record does not 
show that the veteran's service-connected disabilities, 
prevent him from obtaining or maintaining substantially 
gainful employment. During the recent VA examination in 
January 1998, the veteran complained of not being able to 
stand or walk for prolonged periods of time.  The examiner 
noted in his diagnoses that the veteran was not able to be 
employed in any position that required prolonged standing or 
walking.  He surmised however, that the veteran could be 
employed in a sedentary position.  The Board recognizes that 
the veteran has not worked full time since 1990.  However, 
the evidence of record does not show that the veteran's 
unemployment is due solely to his service-connected 
disabilities.  While it is acknowledged that his pes planus 
does result in significant impairment, this fact is reflected 
in the 50 percent disability rating currently assigned.  
Based upon the record, the Board concludes that the veteran's 
service-connected disabilities are not of sufficient severity 
to preclude him from engaging in all types of substantially 
gainful employment, consistent with his education and 
employment history.  Further, the evidence in this case is 
not so evenly balanced as to require application of the 
doctrine of reasonable doubt. 38 C.F.R. § 5107(b).


ORDER

Entitlement to a 50 percent for bilateral pes planus is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to a compensable evaluation for postoperative 
residuals of ventral hernia is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

